                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS JOEL AMAYA,                              Case No. 16-cv-05069-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER DENYING MOTION TO
                                                v.                                       APPOINT COUNSEL
                                   9

                                  10     SCOTT FRAUENHEIM,                               Re: Dkt. No. 36
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The petition was dismissed on the merits and the case

                                  15   was closed. Petitioner has filed an appeal and a motion to appoint counsel.

                                  16          The Sixth Amendment’s right to counsel does not apply in habeas corpus actions.

                                  17   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. §

                                  18   3006A(a)(2)(B) provides that in habeas cases, whenever “the court determines that the

                                  19   interests of justice so require”, representation may be provided for any financially eligible

                                  20   person. While petitioner previously argued that he only spoke Spanish, he ably litigated

                                  21   the case. Petitioner previously filed a motion for a stay which was granted, and the case

                                  22   was stayed while petitioner exhausted additional claims in state court. Once the claims

                                  23   were exhausted, the stay was lifted, and petitioner filed an amended petition with all of

                                  24   his claims. Petitioner presented his claims adequately, and they were not particularly

                                  25   complex. The interests of justice do not require the appointment of counsel.

                                  26

                                  27

                                  28
                                   1   The motion is (Docket No. 36) is DENIED. Petitioner may file a motion to appoint

                                   2   counsel with the Ninth Circuit.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 29, 2018

                                   5

                                   6
                                                                                            PHYLLIS J. HAMILTON
                                   7                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ALEXIS JOEL AMAYA,
                                   4                                                          Case No. 16-cv-05069-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         SCOTT FRAUENHEIM,
                                   7
                                                        Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 29, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Alexis Joel Amaya ID: AR 7180
                                        Avenal State Prison 330.20.l up
                                  18    P.O. Box 903
                                        Avenal, CA 93204
                                  19

                                  20

                                  21   Dated: November 29, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Kelly Collins, Deputy Clerk to the
                                  26                                                      Honorable PHYLLIS J. HAMILTON

                                  27

                                  28
                                                                                          3
